UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-4207



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


NAKOMA TOWNSEND,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston. John T. Copenhaver, Jr.,
District Judge. (CR-03-119)


Submitted:   June 25, 2004                 Decided:    July 16, 2004


Before WILKINSON, LUTTIG, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mary Lou Newberger, Federal Public Defender, David R. Bungard,
Assistant Federal Public Defender, Jonathan D. Byrne, Charleston,
West Virginia, for Appellant. Kasey Warner, United States Attorney,
Joshua C. Hanks, Assistant United States Attorney, Charleston, West
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Nakoma     Townsend    appeals     his   eighteen-month     sentence

following his guilty plea to possession of a firearm while subject

to   a   Domestic    Violence    Protective    Order,    in   violation   of   18

U.S.C. §§ 922(g)(8), 924(a)(2) (2000).                 Finding no reversible

error, we affirm.

            On appeal, Townsend contends that the district court

clearly erred in applying a four-level enhancement for possession

of a firearm in connection with another felony offense pursuant to

U.S. Sentencing Guidelines Manual § 2K2.1(b)(5) (2001).                    “[W]e

review the district court’s findings of fact for clear error,

giving due deference to the district court’s application of the

Guidelines to the facts.”         United States v. Garnett, 243 F.3d 824,

828 (4th Cir. 2001).             Our review of the record reveals that

Townsend carried the firearm on his person while breaking into

Addie McMillan’s house, which no doubt emboldened him during the

commission of the burglary.         We have held that it is enough for the

Government to establish that the firearm was used or possessed in

connection with another felony if it shows that the gun was

“present    for     protection    or   to   embolden    the   actor.”     United

States v. Lipford, 203 F.3d 259, 266 (4th Cir. 2000) (citation

omitted).     We therefore find that the district court did not

clearly err in applying the enhancement.




                                       - 2 -
          Accordingly, we affirm Townsend’s sentence.   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                          AFFIRMED




                              - 3 -